Citation Nr: 1446159	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-31 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling from April 23, 2007, and 20 percent disabling from August 18, 2009.

2.  Entitlement to an increased initial rating for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling from April 23, 2007, and 20 percent disabling from August 18, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to November 1969.

These matters come before the Board of Veterans' Appeals (the Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for peripheral neuropathy of the bilateral lower extremities and assigned a 10 percent disability rating for each leg.

In October 2012, the Board remanded the case for additional development.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

In an October 2009 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to a total disability rating based on individual unemployability (TDIU) from January 1, 2009, the day following the end date of his employment.  The Veteran did not express disagreement with that rating decision.  As the October 2009 rating decision granting a TDIU represented a full grant of benefits sought and as the Veteran did not appeal that decision, the Board finds that the issue of TDIU is not on appeal and need not be further addressed at this time.

In a December 2013 rating decision, the AOJ denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for hypoxemia.  According to the electronic Veterans Appeals Control and Locator System (VACOLS), the Veteran filed a notice of disagreement (NOD) with respect to that claim and further action is pending at the AOJ.  As the AOJ has acknowledged receipt of the NOD and VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable at this time.


FINDING OF FACT

For the entire period on appeal, the Veteran's peripheral neuropathy of the bilateral lower extremities was manifested by subjective complaints of burning pain, loss of feeling and sensation, pins and needles, weakness, fatigue, numbness, and objective findings of decreased sensation from the knee to the foot and decreased or absent deep tendon reflexes; at no time was moderately-severe or severe nerve paralysis or muscle atrophy shown.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 20 percent, but no higher, for peripheral neuropathy of each lower extremity are met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.14, 4.21, 4.41, 4.120, 4.124a, Diagnostic Codes 8720 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appeal for a higher initial disability rating for the service-connected peripheral neuropathy of the bilateral lower extremities arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records, VA medical records, and Social Security Administration (SSA) records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The AOJ provided the Veteran VA examinations in July 2007, August 2009, November 2011, November 2012, and April 2013.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the functional impact of the Veteran's peripheral neuropathy.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.

Stegall Analysis

The  Board remanded this case for further development in October 2012.  The Board specifically instructed the AOJ to obtain outstanding VA medical records, afford the Veteran a current examination for his bilateral peripheral neuropathy of the lower extremities that specifically differentiated between symptoms of peripheral neuropathy, orthostatic hypotension, venous insufficiency, and any other lower extremity disorders present, and then readjudicate the claims on appeal.  Outstanding VA medical records were obtained, the Veteran was afforded a new VA examination in April 2013 in accordance with the remand directives, and the Veteran's claims were readjudicated in an April 2013 Supplemental Statement of the Case (SSOC).  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, with respect to the claims at issue herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Because diabetic peripheral neuropathy is not specifically listed in the rating schedule, the AOJ rated the Veteran's disability under Diagnostic Codes 8799-8720 of 38 C.F.R. § 4.124a (2013).  This was done to account for the functions affected as well as the anatomical location and symptoms associated with the Veteran's peripheral neuropathy.  Here, the Veteran's peripheral neuropathy affects the entirety of his left and right lower extremities, and not just the lower portions thereof.  Given this fact, the Board finds it is more appropriate to rate the Veteran under Diagnostic Code 8720 for impairment of the sciatic nerve as opposed to impairment of the common peroneal, posterior tibial, or femoral, as the criteria for Diagnostic Code 8720 encompass manifestations affecting the entirety of the lower extremity, and not just the lower portion, such as the foot and toes.  Therefore, in evaluating the Veteran's claims, the Board will first address the rating criteria under Diagnostic Code 8720, followed by any further applicable diagnostic criteria.

Under Diagnostic Code 8720, neuralgia relating to impairment of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with evidence of marked muscular atrophy.  38 C.F.R. § 4.124a (2013).  Complete paralysis will be evaluated as 80 percent disabling for such symptoms as foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2013).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Analysis

The Veteran's bilateral lower extremity disability was rated under Diagnostic Code 8799-8720 and assigned a 10 percent rating from April 23, 2007, and a 20 percent rating from August 18, 2009.

The Veteran was afforded a VA examination in July 2007.  The Veteran reported burning pain in his legs and feet, especially at night, as well as paresthesias.  On physical evaluation, the examiner noted that the Veteran's lower extremities had normal temperatures, were normal in color, showed no ulcers or trophic changes, and tested normal for vibration, pain, and position sense.  Light touch was decreased in both legs.  Dorsalis pedis and posterior tibial pulses were both normal.  The Veteran had full muscle strength in both legs.  The examiner noted the peroneal nerve was the affected nerve in both legs.  Reflex examination was completely normal in both legs, and muscle atrophy and abnormal muscle tone were both absent.  The Veteran also had normal gait and joint function.  The examiner reported that the peripheral neuropathy had no significant effects on the Veteran's occupation and no effect on his usual daily activities. 

A March 2007 VA treatment record indicated that the knee reflexes were the only normal deep tendon reflexes in the lower extremities.  The medical history noted that the Veteran had diabetes with severe diabetic neuropathy and severe leg pain due to neuropathy.  In April 2007, the Veteran complained of pain in the distal area of the left foot which he described as burning, throbbing and shooting.  The pain was severe in the morning and improved when ambulating during the day.  In May 2007, the Veteran reported that his feet burned a lot if he was on them for any length of time.  In a January 2008 VA treatment record, the Veteran complained of swelling in his legs.  In February 2008, the Veteran reported weakness in his legs, as well as balance problems.  According to a March 2008 physical therapy consultation note, the Veteran reported using a cane to help prevent falling.  In April 2008, the Veteran reported excruciating pain in his legs and feet from the neuropathy, as he sat at a desk for long periods in his job.  Per a July 2008 outpatient note, the Veteran denied leg weakness, paresthesias, and bladder and bowel incontinence.  The examiner noted the Veteran had decreased sensation on his feet and mid leg bilaterally, and stated the Veteran had full muscle strength throughout his body.  An August 2008 cardiology outpatient note documented an impression of severe orthostatic hypotension, in the form of spells of dizziness and passing out, that was "likely a manifestation" of diabetic neuropathy.  A trial of compression stockings were prescribed in addition to the Veteran's start of insulin therapy.  According to a September 2008 primary care note, the examiner informed the Veteran that the rating board may not be aware that in addition to having peripheral neuropathy of the lower extremities, the Veteran also had autonomic neuropathy that caused orthostasis and dizziness.  During a December 2008 neurology clinic visit, the Veteran had no focal motor or sensory deficits, and denied balance difficulties.

The Veteran was afforded a VA examination in August 18, 2009.  He reported paresthesias, dysesthesias, and pain, in the form of burning pain and pins and needles sensations.  On physical evaluation, the Veteran's leg muscles were noted to have full strength.  He had decreased sensation to vibration in the hallux, and decreased light touch and pain sensations from the knee to foot bilaterally.  Position sense was normal.  The affected nerves were the peroneal and posterior tibial.  The Veteran exhibited diminished deep tendon reflexes in the knees and ankles.  Muscle atrophy and abnormal muscle tone were absent, and joint function was not affected by the nerve disorder.  The Veteran was noted to have positive Romberg test and slow gait.  The examiner reported that the Veteran had classic history and sensory deficits in stocking glove distribution consistent with diabetic polyneuropathy.  The examiner noted the Veteran's peripheral neuropathy of the lower extremities had a moderate effect on his chores, recreation, and traveling, severe effect on his exercise, and prevented him from playing sports.  The examiner also noted the Veteran's peripheral neuropathy and diabetic autonomic neuropathy with orthostatic hypotension prevented him from obtaining or maintaining gainful employment.

In November 2011, the Veteran underwent another VA examination.  The Veteran reported no changes in numbness or burning pain in his feet.  On evaluation, the examiner noted the Veteran had moderate constant pain (may be excruciating at times) and intermittent pain (usually dull) in his legs as well as moderate numbness.  The examiner did not indicate whether paresthesias and / or dysesthesias were present in the legs, but also did not state that those symptoms were not present.  The Veteran had full muscle strength in knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion.  Deep tendon reflexes showed decreased reflexes in the knees and no reflexes in the ankles.  Light touch testing indicated normal sensation in the knees and thighs and decreased sensation in the ankles, lower legs, feet, and toes.  Position sense was normal.  Vibration and cold sensation were decreased in both legs.  Muscle atrophy and trophic changes were absent.  The Veteran's affected nerves, the sciatic nerve and the femoral nerve, were both noted to be normal bilaterally.  The examiner noted the Veteran's peripheral neuropathy did not affect his ability to work.

The Veteran was afforded a VA examination in November 2012.  The Veteran reported dysesthesias, numbness, and pain.  The examiner noted the Veteran had moderate constant pain of the legs, moderate paresthesias and / or dysesthesias of the legs, and moderate numbness of the legs.  The Veteran had normal strength with knee flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion.  He had decreased deep tendon reflexes in his knees and ankles.  Light touch testing indicated normal sensation in the knees, thighs, ankles, and lower legs, and decreased sensation in the feet and toes.  Position sense was normal.  The Veteran had decreased vibration sense in both legs.  Cold sensation testing was not performed.  The examiner reported that atrophy was absent, but observed trophic changes in the form of mild hair loss above the ankles.  The Veteran's affected nerves, the sciatic nerve and the femoral nerve, were both noted to be normal bilaterally.  The examiner opined that the Veteran's bilateral foot neuropathy was moderate in nature based on the objective findings outlined above and the absence of atrophy and reduced muscle strength.  Additionally, he stated that the identified symptoms were due to the neuropathy and not orthostatic hypotension, venous insufficiency, or other disorders.

The Veteran had a VA examination on April 2013.  The Veteran reported that his feet and legs hurt and stung at night for several years, and lately during the day.  He noted that his prescription Gabapentin helped somewhat with the pain.  The Veteran had mild constant pain, intermittent pain, paresthesias and / or dysesthesias, and numbness in both legs.  The Veteran had normal strength with knee flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion.  He had decreased deep tendon reflexes in his knees and no reflexes in his ankles.  Light touch testing indicated normal sensation in the knees, thighs, ankles, and lower legs, and decreased sensation in the feet and toes.  He had decreased position sense and vibration sensation in both legs.  Muscle atrophy was absent, but the Veteran had trophic changes in the form of smooth shiny skin over his legs with hair loss.  The Veteran's affected nerves, the sciatic nerve and the femoral nerve, were both noted to be normal bilaterally.  The examiner reported that the Veteran had findings consistent with a diffuse lower extremity diabetic sensory neuropathy with a positive Romberg's and used a cane due to feeling off balance.  He said the Veteran walked slowly and cautiously.  The examiner stated that the sensory symptoms, pain, paresthesias, and balance difficulty were secondary to the neuropathy and were not related to the orthostatic hypotension or venous insufficiency.  As to functional impairment, the examiner opined that the Veteran would be able to function in a situation that did not require prolonged walking, climbing stairs, and lifting any more than light weights under 10 pounds.  Additionally, the Veteran would have no functional limitations secondary to neuropathy when seated.

The Board finds that for the entire period on appeal, the Veteran's symptoms more closely approximate the disability picture contemplated by the 20 percent rating under Diagnostic Code 8720.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.124a (2013).  As noted above, the July 2007 VA examiner reported that the Veteran tested normal for vibration, pain, and position sense, decreased light touch sensation in both legs, and had full muscle strength in both legs.  Id.  Although the VA treatment records throughout 2008 contain some reports of weakness and paresthesias, the July 2007 VA examination indicated that the Veteran had no motor deficits in his legs.  However, the Veteran had decreased deep tendon reflexes in his ankles in March 2007, and by December 2008 had diminished deep tendon reflexes symmetrically throughout.  Based on the Veteran's reported symptoms, which included pain and paresthesias, as well as reduced sensation and ankle deep tendon reflexes in 2007 and 2008, the Board finds that the disability picture more nearly approximates the criteria for a 20 percent evaluation bilaterally prior to August 18, 2009.  

The August 2009 examination report confirmed decreased sensation from the knee to the foot in both legs and noted the Veteran's gait had become slow and that he had balance issues, which the Veteran had reported in February 2008 and December 2008.  Later VA examinations in November 2011, November 2012, and April 2013 showed the Veteran had decreased deep tendon reflexes in his knees.  Although the November 2012 examination report showed diminished reflexes in the ankles, the November 2011 and April 2013 examination reports indicated the Veteran's ankle reflexes were absent.  38 C.F.R. § 4.124a, Diagnostic Code 8720 (2013).  The Board particularly notes the November 2012 VA examiner's conclusion that the Veteran's neuropathy was moderate in nature, a finding based on the sensory testing results and the absence of findings of muscle atrophy and reduced muscle strength.  Also noteworthy is that the August 2009, November 2011, November 2012, and April 2013 VA examiners all concluded that the Veteran's affected nerves were normal, though the Board notes the latter three examiners identified different affected nerves than the August 2009 examiner.  While severe pain and a prior medical history of severe diabetic neuropathy were noted in March 2007, the evidence shows that the overall level of disability was no more than moderate in severity during the period of time covered by this claim.  The objective findings show normal strength and no atrophy although there is decreased sensation, decreased deep tendon reflexes and on occasion absent ankle reflexes.  In April 2013 trophic changes were also noted.    

At no time during the appeal period has the Veteran's peripheral neuropathy of the legs been assessed as moderately severe or severe with marked muscular atrophy, nor has the Veteran been shown to have complete paralysis of the nerve, accompanied by dangling or dropped feet, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  The evidence shows that there is no loss of muscle strength and no atrophy.  The deficits, which the November 2012 VA examiner characterized as "moderate" in nature, are contemplated by the currently assigned ratings.  Such ratings contemplate the decreased sensation, trophic changes and decreased (or at times) absent deep tendon reflexes.

The Board considered the statements of the Veteran and his wife regarding the severity of his disability.  See, e.g., September 2008 VA Form 9 and the August 2008 Functional Report filled out by the Veteran's wife.  These reports are competent, as the Veteran and his wife are competent to report what they observe with their senses.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Although the Veteran and his wife both discussed the Veteran's weakness in his legs, VA examination reports have consistently shown him to have full strength of the leg muscles.  This is the most probative evidence as to whether there is actual muscle weakness as the examiners conducted testing specifically to determine whether there is any motor impairment.  Thus, the Board cannot assign a higher rating based on the lay reports of the Veteran and his wife.

The Board notes that the Veteran's orthostatic hypotension is compensated by his 10 percent ratings for peripheral neuropathy of the bilateral upper extremities and is therefore not under consideration at this time.  Additionally, the Board considered whether the Veteran may be entitled to a separate rating under the Diagnostic Codes 8721, 8725, and 8726, for incomplete paralysis of the peroneal, tibial, and femoral nerves respectively.  38 C.F.R. § 4.124a (2013).  However, the symptoms associated with these impairments, in particular burning pain, loss of feeling and sensation, pins and needles, weakness, fatigue, numbness, and balance issues are the same symptoms for which a 20 percent rating is assigned based on moderate incomplete paralysis of the sciatic nerve.  As the symptoms of the Veteran's peroneal and posterior tibial and femoral nerve impairments are duplicative of the symptomatology of the Veteran's service-connected bilateral peripheral neuropathy of the lower extremities, separate ratings would constitute pyramiding and are therefore not warranted.  See 38 C.F.R. § 4.14 (2013).

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's peripheral neuropathy of the bilateral lower extremities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran's peripheral neuropathy is manifested by subjective complaints of burning pain, loss of feeling and sensation, pins and needles sensations, weakness, fatigue, numbness, balance problems, and objective findings of decreased or absent sensation and reflexes and trophic changes.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's peripheral neuropathy.  See 38 C.F.R. § 4.1 (2013).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran's peripheral neuropathy is evaluated as 20 percent disabling for each leg.  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular ratings for these disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Moreover, the Veteran has at no point during the current appeal asserted, nor has the evidence indicated, that his service-connected peripheral neuropathy of his left leg resulted in further disability when viewed in combination with the peripheral neuropathy of the right leg or vice versa.  

In sum, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  


ORDER

For the period prior to August 18, 2009, entitlement to a disability rating of 20 percent, but no higher, for peripheral neuropathy of each lower extremity is granted.

From August 18, 2009, entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of each lower extremity is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


